The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1 – 7 are currently pending.

Election/Restrictions
Acknowledgement is made of Applicant’s election, without traverse, in the response filed on May 24, 2017 of the compound species of Formula 6 as recited in Claims 2 and 3. 
Claims 1 – 7 are under examination in the instant office action. 
It is noted that the elected compound specie of Formula 6 appeared to be free of the prior art. The search and examination was therefore expanded to the compound specie of Formula 3, as set forth in the prior art rejection below (Gong et al.). The search was not extended to the entire scope of the claims since prior art was found for the generic claim. 

Priority
This application, 16/473,354, filed 06/25/2019 is a national stage entry of PCT/KR2018/000167, International Filing Date: 01/04/2018.  PCT/KR2018/000167claims foreign priority to 10-2017-0002332, filed 01/06/2017.
Claim objections
Claim 3 is objected to as being dependent upon a rejected base claim (Claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification Objection
The disclosure is objected to because of the following informalities: The phrase “The compounds of Formulae 1 and 2 are pelargonidin chloride and kaempferol, respectively, which are flavonoid compounds found in plants.” as disclosed on page 9, first sentence of the specification, appears to contain a clear typographical error.  Amendment of said sentence, as shown below, is required:
“The compounds of Formulae [[1]]2 and [[2]]3 are pelargonidin chloride and kaempferol, respectively, which are flavonoid compounds found in plants.”
Further, it is noted that the specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections – Improper Markush Group
Claim 2 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share 
A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).
The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
Claim 2 is drawn to a genus of compounds represented by Formulae 2 – 6  (below).  

    PNG
    media_image1.png
    339
    476
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    182
    168
    media_image2.png
    Greyscale

Compounds of Formulas 2 and 3, Formula 4 and Formulas 5 and 6, each have alternative chemical “cores” which do not share a single structural similarity.  These In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature (such as the Markush group corresponding to Formulas 5 and 6 as recited in Claim 3).  as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mabalirajan et al. in PLOS ONE, Volume 8, Issue 4, e-62916, pages 1 – 13 (2013); IDS dated 06/25/2019, NPL Cite No. 1).

The language recited in instant Claim 1 reciting “for preventing or treating an allergic disease” is drawn to the intended use of a composition comprising baicalein and a pharmaceutically acceptable carrier and is therefore not considered to be a patentably distinguishing feature of an invention.  As discussed in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP § 2111.02(II)). 
Accordingly, because language “for preventing or treating an allergic disease” as recited in instant Claim 1 merely states the purpose or intended use of the claimed pharmaceutical composition the intended use recited in Claim 1 is not given patentable weight.
With respect to the “wherein” clauses recited in Claim 4 – 6, it is noted that, as discussed in MPEP 2103:

(A) statements of intended use or field of use,
(B) “adapted to” or “adapted for” clauses,
(C) "wherein" clauses, or
(D) “whereby” clauses. 
In the present case, the wherein clauses recited in Claims 4 and 5 do not further limit the pharmaceutical composition of instant Claim 1 to a particular structure but merely recites pharmacological outcomes that accrue from practicing the intended use of (instant Claims 4 and 5), or an intended patient population (a subject having an allergic disease; instant Claim 6).  Thus the “limitations” of Claims 4 – 6 are not given patentable weight.
Instant Claim 7 recites the language “wherein the baicalein represented by Formula 1 is extracted from Scutellariae Radix” is thus construed as a product-by- process limitation.  As discussed in MPEP: 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the 
MPEP § 2113 states "[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798,802,218 USPQ 289, 292 (Fed. Cir. 1983)." Where the end products are the same, the process of making limitations do not have to be given weight in ex parte examination. See Atlantic Thermoplastics Co. v. Faytex Corp., 23 USPQ2d 1481, 1490-91 (Fed. Cir. 1992). 
In the present case there is no evidence that the baicalein represented by Formula 1 (the baicalein of Mabalirajan) is structurally indistinct from baicalein represented by Formula 1 that is extracted from Scutellariae Radix.  Accordingly, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the baicalein of Claim 7 and the prior art product baicalein of Mabalirajan.

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mabalirajan et al. in PLOS ONE, Volume 8, Issue 4, e-62916, pages 1 – 13 (2013), as applied to Claims 1 and 4– 7 in the 102(a)(1) rejection above, in view of Gong et al. in Journal of Nutrition 142:47 – 56 (2012).
As discussed in the 102(a)1) rejection above, Mabalirajan teaches administration of a composition comprising baicalein and dimethyl sulfoxide (i.e. pharmaceutical composition) in standard mouse experimental asthma models (male Balb/c mice sensitized with ovalbumin (OVA), or in male Balb/c mice which were given either IL-4 or IL-13 intranasally) reduced airway injury, and concludes that baicalein can attenuate important features of asthma, through the reduction of airway injury and restoration of mitochondrial function.
Mabalirajan does not teach a pharmaceutical composition comprising baicalein and a compound selected from those recited in Claim 2. 
Gong teaches the antiallergic activity of administered kaempferol in BALB/c mice sensitized with ovalbumin (OVA) and challenged with a single dose of OVA. Oral 

    PNG
    media_image3.png
    338
    414
    media_image3.png
    Greyscale

Kaempferol
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a pharmaceutical composition comprising a combination of baicalein and kaempferol as both drugs are recognized in the art as being effective in the treatment of symptoms of asthma in art-recognized experimental animal models.  As discussed in MPEP 2144.06: “It is prima facie obvious to combine two compositions [baicalein and kaempferol] each of which is taught by the prior art to be useful for the same purpose [treatment of asthma], in order to form a third composition to be used for the very same purpose.... [T]he idea of 
Further, see MPEP 2143, KSR Exemplary Rationale (A): Combining prior art elements baicalein and kaempferol, each taught to be effective the treatment of asthma, according to known methods, to yield predictable results [treatment of asthma].

Conclusion
Claims 1 – 2 and 4 – 7 are rejected.  Claim 3 is objected to.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DENNIS HEYER/Primary Examiner, Art Unit 1628